Citation Nr: 1616108	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  09-43 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent from May 4, 2001; and an initial disability rating in excess of 40 percent from April 28, 2015, for spina bifida L5 with congenital fusion of the articular facets at L4-5, arachnoiditis (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from May 1973 to February 1976.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The Board previously remanded this case in June 2013.

In a May 2015 rating decision, the VA Regional Office (RO) in Muskogee, Oklahoma granted an increased disability rating of 40 percent for spina bifida L5 with congenital fusion of the articular facets at L4-5, arachnoiditis, effective April 28, 2015.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issue of compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss has been raised by the record in an October 2005 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  From May 4, 2001, to April 27, 2015, the Veteran's low back disability manifested by pain and limited motion, but with forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion greater than 120 degrees.    

2.  From April 28, 2015, the Veteran's low back disability is manifested by pain, limited motion, weakness, fatigue, and back instability but without evidence of vertebral fracture, complete ankylosis of the spine, unfavorable ankylosis of the lumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine or entire spine.    

3.  Beginning April 28, 2015, the probative, competent evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From May 4, 2001, to April 27, 2015, the criteria for a disability rating in excess of 10 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5293 (2003); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  From April 28, 2015, the criteria for a disability rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 2014); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5293 (2003); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  On and after April 28, 2015, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in an August 2004 Statement of the Case, and notice regarding substantiating the claims was provided in an August 2013 letter.  Therefore, no further notice as to these claims is needed.  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran also underwent VA examinations in connection with his claims in February 2008 and again in April 2015 pursuant to the Board's June 2013 Remand order.  The Board finds these examinations, when viewed together, to be sufficient and adequate.  The VA examiners reviewed the medical evidence and lay statements and performed examinations.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the AOJ substantially complied with the remand directives with respect to the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).
Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

As some disabilities may fluctuate in severity, the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings - has been considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of this appeal, VA amended the rating schedule for evaluating disabilities of the spine two times, effective on September 23, 2002, and September 26, 2003, respectively.  Effective September 23, 2002, the only change in the rating schedule pertained to 38 C.F.R. § 4.71a, Diagnostic Code 5293, intervertebral disc syndrome (IVDS).  While maintaining its designation under Code 5293, the rating criteria changed in September 2002 from evaluating IVDS based on mild, moderate, severe and pronounced symptomatology to evaluating IVDS based on the total duration of incapacitating episodes requiring bed rest prescribed by a physician, or based on combining separate evaluations of chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever results in the higher evaluation.  In September 2003, Diagnostic Code 5293 changed its designation to Diagnostic Code 5243, but the rating criteria remained largely the same.  

Effective in September 2003, the new criteria for evaluating service-connected spine disabilities other than IVDS became codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242.  All disabilities considered under Diagnostic Codes 5235 to 5242 are evaluated under common criteria outlined in the General Rating Formula for Diseases and Injuries of the Spine.  

The Board notes that consideration under the revised schedular criteria should not be undertaken before such became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  For example, for any date prior to September 26, 2003, neither the RO nor the Board may apply the General Rating Formula for Diseases and Injuries of the Spine.  The Board will therefore evaluate the Veteran's service-connected spina bifida L5 with congenital fusion of the articular facets at L4-5, arachnoiditis, under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.

As will be discussed, the Veteran has been assigned a staged rating.  The Board finds that he is entitled to a 10 percent disability rating from May 4, 2001, to April 27, 2015, and a 40 percent disability rating from April 28, 2015.  Each period will be discussed under both regulations.

A.  September 23, 2002: Prior Regulation 

Former Diagnostic Code 5295, lumbosacral strain, provides a 40 percent evaluation when the disability is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on force motion.  A 20 percent evaluation is assigned with muscle spasm on forward bending, loss of lateral spine motion, unilateral, in standing position.  A 10 percent rating is assigned for characteristic pain on motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5295.  

Because the Veteran's low back disability caused him to have a limited range of motion during the appeal, the Board will also consider whether an initial rating in excess of 10 percent may be warranted under former Diagnostic Code 5292, limitation of motion of the lumbar spine.  Under Diagnostic Code 5292, a 40 percent rating is assigned for severe limitation of motion, a 20 percent rating for moderate limitation of motion, and a 10 percent rating for slight limitation of motion.  38 C.F.R. § 4.71(a), Diagnostic Code 5292.  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  Because the Veteran's lumbar spine is not ankylosed, former Diagnostic Codes 5286 and 5289 are not for application in this case.  Moreover, Diagnostic Code 5285, residuals of vertebral fracture, is not applicable because there is no indication that the Veteran has had any spinal fractures.  His spinal x-rays and MRIs show some degenerative changes and curvature, but there is nothing to suggest any spinal fracture.

Prior to September 23, 2002, intervertebral disc syndrome was evaluated as 60 percent disabling if it was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc with little intermittent relief.  A 40 percent rating was assigned if the IVDS was severe with recurring attacks and intermittent relief.  A 20 percent rating was assigned for moderate IVDS with recurring attacks.  A 10 percent rating was assigned with mild IVDS.  A noncompensable rating was assigned for postoperative, cured IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively), can be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

1.  May 4, 2001 to April 27, 2015

From May 4, 2001 to April 27, 2015, the Veteran's lumbar spine disability has been assigned a 10 percent disability rating.  The Veteran contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted throughout the appeal period.

In January 2002 the Veteran had a lumbar spine MRI that showed foraminal narrowing at L3-L5 and incomplete segmentation at L4-L5.  However, most of his treatment was medication management, and there were many instances of medication seeking behavior.  In June 2006 the Veteran's VA physician noted that the Veteran had related that he had been helping a friend mow the lawn, then played 18 holes of golf, and then helped a neighbor who was stuck in the window, all of which caused him to be in pain and run out of his medication earlier than expected.  The VA physician noted that the Veteran had required pain medication outside of his regimen several times and that he was not following his opioid contract.  The Veteran's pain management treatment with VA ended in 2007 as the Veteran had violated the opioid contract.  

In February 2008 the Veteran underwent VA examination in connection with his claim and he asserted that he had lumbar spine burning pain that radiated to his legs and neck.  The Veteran noted that he could ambulate 200 feet and that he did not require an assistive device, and that he was able to handle his activities of daily living.  His physical examination showed a forward flexion of the lumbar spine to 100 degrees without pain, and rotation and lateral flexion were to 30 degrees to the left and 35 degrees to the right with pain in some planes beginning at 30 degrees.  Extension was to 20 degrees without pain.  The appearance of the spine was normal.  He had normal strength and reflexes, and he had no muscle spasms, tenderness, or weakness.  Sensory examination revealed some diminution of pin prick and temperature sensation on the left and distribution of S1.  His spinal x-ray showed facet joint hypertrophy.  

In May 2011 the Veteran followed up with a private physician and on physical examination the Veteran was ambulatory and had normal reflexes, and was able to move around the room without difficulty.  The Veteran asserted that he was able to feed himself and handle his activities of daily living without assistance.  He was diagnosed with chronic back pain and an opiate addiction.  The Veteran had limited treatment for the remainder of this period.  

Based on the sum of the evidence during this period, the Board determines that a disability rating in excess of 10 percent is not warranted from May 4, 2001, to April 27, 2015.  Although the medical evidence during this period shows some complaints of stiffness and painful range of motion, the evidence does not demonstrate that the Veteran ever experienced muscle spasm or unilateral loss of lateral spine motion during this period, and the Veteran has not alleged this.  The Veteran had some reduced range of motion during his VA examination, but his rotation and lateral flexion were between 30 to 35 degrees with some pain at 35 degrees.  Thus an increased initial rating to 20 percent is not available under former Diagnostic Code 5295.  In the same vein, the Veteran has not exhibited any of the more "severe" indicators warranting a 40 percent rating under the same code.

As it pertains to rating the Veteran's low back disability under former Diagnostic Code 5292, limitation of motion of the lumbar spine, the key question at issue is not whether such limitation exists, but whether this limitation can be characterized as "moderate" or "severe" in degree, thus warranting an increased initial rating to 20 or 40 percent respectively.  The Board recognizes that the words "moderate" and "severe" are not defined in the VA Rating Schedule.  As such, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  

The Veteran had one range of motion assessment during this period.  In February 2008 the Veteran was able to forward flex to 100 degrees, extend to 20 degrees without pain and laterally rotate to the right and to the left to 35 and 30 degrees respectively.  As the Veteran only had minimal limitation in his range of motion with some pain, the Board finds that the Veteran's limitation of motion should be categorized as "slight" in severity, warranting a 10 percent rating under former Diagnostic Code 5292.  The Board notes that even with repetitive motion testing in the February 2008 VA examination the Veteran had no additional limitation of motion.  There is no indication in the February 2008 VA examiner's report, or in any of the other lay and medical evidence included in the record during this time period, that the Veteran suffered from additional functional loss due to DeLuca factors, such that a rating higher than 10 percent is warranted under Diagnostic Code 5292, amounting to limitation of motion that is "moderate" or "severe" in degree.  38 C.F.R §§ 4.10, 4.40, and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is no indication that the Veteran suffered from attacks of IVDS during this period or that he was prescribed bedrest by a physician for IVDS.  Examination revealed no muscle spasms, subjective reports of burning pain radiating to the legs, and some diminution of sensation in the left lower extremity.  This evidence is against a finding that the Veteran had moderate IVDS with recurring attacks during this period.  Given the above, a higher rating is not warranted for IVDS based on Diagnostic Code 5293 (2002 & 2003).  38 C.F.R. § 4.71a.  These findings are also against the assignment of any separate ratings for neurological manifestations of the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the low back disability from May 4, 2001, to April 27, 2015.  Therefore, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7, Diagnostic Codes 5292, 5293, 5295.  




2.  From April 28, 2015

During this period, the orthopedic manifestations of the Veteran's low back disability have been assigned a 40 percent rating.  The Board notes that this is the highest disability rating the Veteran can receive for orthopedic manifestations under the former Diagnostic Codes, absent vertebral fracture, complete ankylosis of the spine, or unfavorable ankylosis of the lumbar spine, none of which is shown in this case.  

In April 2015 the Veteran underwent VA examination pursuant to the June 2013 Remand order, and on physical examination the Veteran had forward flexion to 20 degrees with pain at 10 degrees, extension to 10 degrees with pain at 5 degrees, lateral rotation to 10 degrees bilaterally with pain at 10 degrees, and lateral flexion to 5 degrees bilaterally with pain at 5 degrees.  He was unable to perform repetitive use testing because of back pain, weakness, fatigue, and back instability.  The Veteran had reduced strength and radiculopathy in the lower extremities.  Of note, the Veteran is service-connected and separately rated for his radiculopathy.  The examiner indicated there were no other neurologic abnormalities.  While the Veteran had IVDS, there were no incapacitating episodes over the past 12 months.  His gait was slow and cautions and he reported occasionally using an electric chair.  X-rays were reviewed and documented arthritis but not vertebral fracture.  He has had limited documented treatment since this time.  

The range of motion testing in the April 2015 VA examination is consistent with a 40 percent disability rating under both Diagnostic Codes.  The VA examination shows that the Veteran has a marked limitation in forward bending in that he was only able to flex forward to 20 degrees with pain at 10 degrees.  Further, he had a loss of lateral motion with osteoarthritic changes in that he was only able to rotate 10 degrees bilaterally.  Moreover, the spinal x-ray at the time showed mild osteoarthritic changes at L3-S1.  These findings are consistent with a 40 percent disability rating under former Diagnostic Code 5292 and 5295.  

The maximum rating available for IVDS under Diagnostic Code 5293 is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002 & 2003).  During this period the Veteran has a 40 percent rating for the orthopedic manifestations of his low back disability.  The neurological manifestations are assigned separate, 40, 20, 20, and 20 percent ratings.  The combined rating for the orthopedic and neurological manifestations of the low back disability is currently greater than 60 percent.  To assign a rating based on IVDS the Board would have to discontinue the current ratings for the low back disability to avoid pyramiding.  38 C.F.R. § 4.14 (2015).  In this case, the currently assigned ratings offer a greater benefit than that which is available under the rating criteria for IVDS.  As such, further discussion of the IVDS regulations is not necessary.  Additional separate ratings for neurological manifestations of the low back disability are also not warranted given the VA examiner's finding that there were no other neurologic abnormalities besides the already rated radiculopathy.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for the low back disability from April 28, 2015 under the former Diagnostic Codes.  Therefore, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.  

B.  September 26, 2003: Current Regulations

Beginning September 26, 2003, the low back disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  A 10 percent rating requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.   A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

 Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

IVDS is rated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Evaluations range from 10 to 60 percent based on the number of incapacitating episodes (period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  

1.  May 4, 2001, to April 27, 2015

During this period, the Veteran's lumbar spine disability has been assigned a 10 percent rating.  As noted, the Veteran contends that his functional impairment is greater than contemplated by the assigned rating and that a higher rating is warranted throughout the appeal period.

As previously discussed, during this time period most of his treatment was medication management, and there were many instances of medication seeking behavior.  Moreover, the Veteran reported participating in activities not consistent with severe back pain, such as yardwork, and golfing.  During the February 2008 VA examination the Veteran had a minimally reduced range of motion but overall his physical examination was normal.  Likewise, his follow-up physical examinations were normal, and the Veteran was able to maintain his activities of daily living.  

Based on the sum of the evidence during this period, the Board determines that a disability rating in excess of 10 percent is not warranted from May 4, 2001, to April 27, 2015.  Treatment notes are consistent with this finding.  The Veteran's treatment was mainly limited to medication management for much of this period, and he had few physical examinations.  However, his February 2008 VA examination showed an almost full range of motion in the lumbar spine, and full extension and flexion even considering painful movement.  The Veteran asserted that he did not require an ambulation device and that he was able to handle his activities of daily living with minimal difficulty.  Moreover, the Veteran asserted that he had been able to do yardwork, play a full round of golf, and assist a neighbor despite his back disability during this time.  There are no objective signs of a reduced range of motion during this period.  Further, the Veteran has not declared that his back pain has precluded him from doing tasks or activities or that he was otherwise incapacitated due to back pain.  Finally, the evidence does not suggest that the Veteran suffered from additional functional loss due to DeLuca factors.  DeLuca, 8 Vet. App. 202.

In addition, ankylosis is not shown during this period, nor is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  On examination in February 2008, the Veteran did not have muscle spasms and the appearance of the spine was normal.  In May 2011, on physical examination, the Veteran was ambulatory and was able to move around the room without difficulty.  As such, a higher rating is not warranted when considering the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.    

There is no indication that the Veteran was prescribed bedrest by a physician for IVDS during this period.  As such, a higher rating is not warranted for IVDS based on Diagnostic Code 5243 (2015).  38 C.F.R. § 4.71a.  On examination in February 2008 the Veteran reported burning pain radiating to the legs, and examination revealed some diminution of sensation in the left lower extremity.  This evidence is against a finding that the Veteran had separately ratable neurological manifestations of the low back disability.  The evidence does not show radiculopathy or any other diagnosed neurological disability during this period.    

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for the low back disability from May 4, 2001, to April 27, 2015.  Therefore, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7, Diagnostic Codes 5235-5242.  

2.  From April 28, 2015

During this period, the Veteran's lumbar spine disability has been assigned a 40 percent rating.  To receive an increased rating the evidence must show unfavorable ankyloses of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

As noted, in April 2015 the Veteran underwent VA examination and on physical examination the Veteran had a severely decreased range of motion in the spine.

Based on the physical evidence during this period the Board determines that a disability rating in excess of 40 percent is not warranted from April 28, 2015.  The Veteran does have a reduced range of motion consistent with a 40 percent disability rating.  However, there was no evidence of any spinal ankylosis to the degree necessary for a higher rating in the VA examination or at any time after April 28, 2015.  There was no other indication in the record that a higher rating was warranted after April 28, 2015, based on the Veteran's range of motion and symptoms.  The Veteran has not noted, and the medical evidence does not support any funding that his spinal disability limits him more than what is described in the 40 percent rating under Diagnostic Codes 5235-5242.  Treatment notes are consistent with this finding.

The maximum rating available for IVDS under Diagnostic Code 5243 is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  During this period the Veteran has a 40 percent rating for the orthopedic manifestations of his low back disability.  The neurological manifestations are assigned separate, 40, 20, 20, and 20 percent ratings.  The combined rating for the orthopedic and neurological manifestations of the low back disability is currently greater than 60 percent.  To assign a rating based on IVDS the Board would have to discontinue the current ratings for the low back disability to avoid pyramiding.  38 C.F.R. § 4.14 (2015).  In this case, the currently assigned ratings offer a greater benefit than that which is available under the rating criteria for IVDS.  As such, further discussion of the IVDS regulation is not necessary.  Additional separate ratings for neurological manifestations of the low back disability are also not warranted given the VA examiner's finding that there were no other neurologic abnormalities besides the already rated radiculopathy.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for the low back disability from April 28, 2015.  Therefore, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.    

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Veteran's service-connected low back disability is evaluated as a musculosketal impairment, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, 5292, 5295.  During the period on appeal, the Veteran's low back disability was manifested by pain, limited motion, weakness, fatigue, and back instability.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned.  The Board finds that the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology during the respective periods, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, 5292, 5295; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected effects that have not been attributed to a specific service-connected condition.  Of note, this decision awards TDIU from April 28, 2015; thus, the combined effects of the disabilities are fully accounted for during that period.  Prior to that date, the only service-connected disabilities were the low back disability and a well healed left forearm laceration.  There is simply no indication that combining the two disabilities results in any effect not already considered by each individual rating.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Board found in its June 2013 Remand that a TDIU claim had been raised by the record and was within the Board's jurisdiction.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is currently service-connected for a left forearm laceration scar; 10 percent, from December 3, 1993; spina bifida with arachnoiditis, 10 percent from May 4, 2001, and 40 percent from April 28, 2015; incomplete paralysis of the sciatic nerve, left lower extremity associated with spina bifida with arachnoiditis, 40 percent from April 28, 2015; incomplete paralysis of the sciatic nerve, right lower extremity associated with spina bifida with arachnoiditis, 20 percent from April 28, 2015; incomplete paralysis of the femoral nerve, left lower extremity associated with spina bifida with arachnoiditis, 20 percent from April 28, 2015; and incomplete paralysis of the femoral nerve, right lower extremity associated with spina bifida with arachnoiditis, 20 percent from April 28, 2015.  Based on these ratings, the Board finds that the Veteran met the schedular requirements under 38 C.F.R. § 4.16(b) on April 28, 2015.  Specifically, the Veteran's arachnoiditis, incomplete paralysis of the sciatic nerve in the bilateral extremities, and incomplete paralysis of the femoral nerve in the bilateral extremities are considered disabilities resulting from a common etiology, and therefore they are considered one disability ratable at 40 percent or more.  Since April 28, 2015, the Veteran had one disability ratable at 40 percent or more and a combined evaluation of 90 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met effective April 28, 2015.  38 C.F.R. § 4.16(a).   

The next question is whether the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The record indicates that the Veteran has not worked since 1991, and he began receiving Social Security Administration disability insurance benefits in 1994 due to his spinal disability.  The Veteran's work history report from the Social Security Administration indicates that he previously worked as a deputy sheriff part-time for a few months in 1991, and prior to that he consistently worked full-time as a truck driver.  He also worked as a guard and an assistant manager at a gas station.  Although the Veteran has a high school education and took a few college courses, he contended in his written statement that he was unable to stand for more than 20 minutes without pain, and that he was unable to lift or bend.  He asserted that he has been unable to locate employment that gave him the ability to move at will to limit his pain.  During his February 2008 examination, the Veteran reported experience as a police dispatcher and court officer.  

The VA examiner's report from April 28, 2015, indicated that the Veteran's back disability, including the neurological component, precluded him from walking long distances and from prolonged standing; the VA examiner also noted that the Veteran had difficulty bending in his back and that he was not able to squat.  The April 28, 2015, VA examination placed substantial limits on the Veteran's ability to work due to his service-connected disabilities, and the Board assigns this great probative weight.

The sum of the evidence suggests that since April 28, 2015, the Veteran cannot engage in labor intensive work such as the work he had previously performed.  The physical findings suggest that any work that involved driving, handling heavy or moving machinery, or prolonged use or weight bearing of the feet would not be feasible based on the VA examiner's notations.  The Board finds it particularly noteworthy that the Veteran has moderate radiculopathy in his right lower extremity and severe radiculopathy in his left lower extremity in addition to his low back disability.  Given these physical constraints, it would be difficult for the Veteran to engage in manual labor or to drive a vehicle.  Moreover, the Veteran stated he was unable to find employment that would allow him to move at will to decrease pain, and the Board finds that this accommodation would decrease the number of jobs available to the Veteran.  Thus, given the Veteran's education and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities beginning April 28, 2015.  

Prior to April 28, 2015, the Veteran's only service-connected disabilities were the low back disability (rated as 10 percent disabling with no neurological component) and a well healed left forearm laceration (rated as 10 percent disabling).  He did not meet the schedular criteria for a TDIU during that period.  38 C.F.R. § 4.16(a).  The Board finds that referral for consideration of an extraschedular TDIU prior to April 28, 2015 is not warranted.  The severity of the low back disability during this period is detailed above.  Of note, during the February 2008 examination the examiner stated that the Veteran's lumbar spine affected his usual occupation in that he was unable to do repetitive bending, stooping, or crawling, and was unable to do heavy lifting.  The well healed left forearm laceration, which is essentially a scar, is not shown to result in any additional limitation on obtaining or maintaining employment.  The Veteran has taken some college and vocational courses, and while he has had labor intensive jobs, he has also worked as a police dispatcher, a court officer, and an assistant manager.  The evidence suggests that the Veteran would be capable of performing, and qualified to work in, less physical positions during this period.  As such, the Board finds that the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation prior to April 28, 2015, and referral for extraschedular TDIU consideration is not warranted.  See 38 C.F.R. § 4.16(b).  The proper effective date for the grant of TDIU is April 28, 2015.  













      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to April 28, 2015, for spina bifida L5 with congenital fusion of the articular facets at L4-5, arachnoiditis, is denied.

Entitlement to an initial disability rating in excess of 40 percent from April 28, 2015, for spina bifida L5 with congenital fusion of the articular facets at L4-5, arachnoiditis, is denied.

Entitlement to a TDIU is granted effective April 28, 2015.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


